DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
Applicant’s arguments filed on 07/16/2021 have been entered
Claims 1, 3-8, 10, 12, and 15-26 are currently pending.
Claims 12, 24 and 25 have been withdrawn, due to election by original presentation.
Claims 15, 17, 19, and 20 have been withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 10, 16, 18, 20-22, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Korai et al. (US 6,602,451), Zhang (CN 2499494 Y), Aoki et al. (US 4,592,962), Held (US 4,923,656),  Pereira et al. (NPL, Modeling the continuous hot-pressing of MDF) and Rakszawski. (US 3,504,073)
Regarding Claim 1, Korai teaches a MDF comprising wood fibers (Column 2, Lines 43-47) with fibers of thickness of 0.1 to 1 mm thick and 0.2 to 50 mm in length. (Column 3, Lines 15-20). This overlaps the claimed range of the largest dimension being 7 mm or below. Korai teaches the fibers are pressed with an adhesive/binder resin. (Column 2, Lines 43-47). Korai teaches these fibers acetylated. (Abstract; Column 3, Lines 15-25). 
Korai does not teach the panel has an aspect ratio of at least 100 and a surface area of least 1 m2. 
However, Zhang teaches using medium density fiberboard with width of 0.6 to 1.8 m, a length of 1.22 to 6 m, and a thickness of 0.004 to 0.035 m. (Page 2). Zhang teaches a surface area of 0.732 to 10.8 m2. This overlaps the claimed range of at least 1 m2. Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range of at least 100, higher than 122, and higher than 200. Zhang teaches dimensions of these medium density fiberboard can be used to as templates in building construction.
Thus, as Zhang teaches the claimed dimensions are desired for construction purposes, it would have been obvious to one with ordinary skill in the art at the time of invention to make the MDF panels taught by Korai to the claimed dimension taught by Zhang. 
Korai and Zhang do not specifically teach the panel has reduced warping compared to a panel having wood fibres made of wood that is not acetylated and having the same dimensions of the panel made of acetylated wood, where the warping is measured on dried panels following exposure to moisture on one side of the panels.
However, as Korai and Zhang teaches the same board composition with the same dimensions as the claimed board, then it would implicitly also have the same reduction of warping compared to a non-acetylated MDF.  
Korai further teaches it is known that acetylation increases the dimensional stability of the resulting wooden material. (Column 1, Lines 25-32).  Aoki also teaches acetylation of wooden material. (Abstract). Aoki teaches acetylation reduces warpage, torsion, expansion and contraction of wooden material. (Column 1, Lines 25-35). 
Thus, the reduction of warpage of the board taught by Korai and Zhang is an inherent and expected property.
Korai and Zhang do not specifically teach the MDF has a machine direction or the process of making the MDF board. 
However, Held teaches continuous manufacturing process of MDF (Abstract). Held teaches taking wood fibers, adding in adhesive, casting the fibers onto a moving belt, prepressing and hot pressing the fibers into a fiber mat through a double-band press. (Column 4, Lines 33-65). By using a continuous direction, a machine direction will be applied to the MDF. Pereira teaches that continuous production is preferred, as it leads to greater productivity and better economic results. (Page 310).
Thus, as Pereira teaches the claimed process for making MDF provides the advantage of faster production, it would have been obvious to one with ordinary skill in the art at the time invention to make the MDF of Korai and Zhang with the process of Held.
Held does not specifically teach prepressing is cold prepressing. 
However, Rakszawski teaches making medium density fiberboard (Abstract) by cold pre-pressing before hot pressing. (Column 3, Lines 30-37). 
Rakszawski teaches the motivation for a cold prepress before the hot pressing, as it keeps the wood fiber cake in place and allows the cake to be transported to the hot pressing step without breaking apart. (Column 3, Lines 30-37).
Thus, as Rakszawski teaches cold prepressing provides the advantage of ensuring the fiberboard will not break before hot pressing, it would have been obvious to one with ordinary skill in the art to ensure cold-prepressing before the hot-pressing in the process taught by Held for making the MDF taught by Korai and Zhang
Korai, Zhang Held and Rakszawski do not teach the equal dimensional stability in length and width directions. 
However, Korai, Zhang, Held and Rakszawski teach the same composition for the MDF, then it would implicitly also have the same physical properties, such as equal dimensional stability in length and width direction. “Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding Claim 3, Zhang teaches using medium density fiberboard with width of 0.6 to 1.8 m, a length of 1.22 to 6 m, and a thickness of 0.004 to 0.035 m. (Page 2). Zhang teaches a surface area of 0.732 to 10.8 m2. This overlaps the claimed range of at least 1 m2. Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range of higher than 122. 
Regarding Claim 4, 
Regarding Claim 5, Korai teaches a MDF comprising wood fibers (Column 2, Lines 43-47) with fibers of thickness of 0.1 to 1 mm thick and 0.2 to 50 mm in length. (Column 3, Lines 15-20). This overlaps the claimed length of 1 to 5 mm. 
The claim is directed to a product-by-process (PBP) claim. The MPEP states: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP § 2113).
Claim 5 recites a process of acetylating whole wood and chipping the wood into fibers, while Korai recites a process of acetylating the wood fibers directly. While Claim 5 recites a process for making acetylated wood that differs from the process taught by Korai, the process limitations have no patentable significance as long as the product taught by Korai and Zhang is the same as the claimed product. One of ordinary skill in the art would have reasonably expected the same product suggested by Korai and Zhang, in spite of the differences in the making of the acetylated wood fibers, i.e., a process limitation. 
Regarding Claim 6, Kaori teaches the adhesive is MDI system. (Column 4, Lines 1-5) 
Regarding Claim 8, the claim is directed to a product-by-process (PBP) claim. The MPEP states: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the 
Claim 8 recites a process of acetylating whole wood and chipping the wood into fibers, while Korai recites a process of acetylating the wood fibers directly. While Claim 8 recites a process for making acetylated wood that differs from the process taught by Korai, the process limitations have no patentable significance as long as the product taught by Korai and Zhang is the same as the claimed product. One of ordinary skill in the art would have reasonably expected the same product suggested by Korai and Zhang, in spite of the differences in the making of the acetylated wood fibers, i.e., a process limitation. 
Regarding Claims 10, Held teaches MDF can be made by using a double belt press, as discussed above. 
Regarding Claim 16, Korai teaches a MDF comprising wood fibers (Column 2, Lines 43-47) with fibers of thickness of 0.1 to 1 mm thick and 0.2 to 50 mm in length. (Column 3, Lines 15-20). This overlaps the claimed length of 1 to 5 mm.
Regarding Claim 18, Zhang teaches using medium density fiberboard with width of 0.6 to 1.8 m, a length of 1.22 to 6 m, and a thickness of 0.004 to 0.035 m. (Page 2). Zhang teaches a surface area of 0.732 to 10.8 m2. This overlaps the claimed range of at least 1 m2. Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range of higher than 200.
Regarding Claim 20, Zhang teaches the MDF has two sides, one side ranging from 600 to 1800mm in length and a second side ranging from 1220 to 6000 mm in length. (Page 1). The difference in lengths ranges from 0 to 10,000%. This overlaps the claimed range of 0.5 to 5%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 21, Korai teaches all the fibers are acetylated. (Claim 14 of Korai)
Regarding Claim 22, the instant Specification recites a MDF board can be fixed with screws, nails or fixing means if the board has the claimed aspect ratio at least 100. (Paragraph 0020). Given the MDF taught above has the claimed aspect ratio, then it would be able to fixed at less than 25 mm from a corner, less than 12 mm from an edge of the panel, and combination thereof. 
Regarding Claim 26, Korai, Zhang, Aoki, Held and Rakszawski teach the board above. While Korai, Zhang and Aoki do not teach the warping is an internal movement out of plane as a result of linear dimensional change of the panel, wherein the linear dimensional change is in the direction of the length and/or width of the panel. However, Korai and Zhang teach the same panel construction and same dimensions; therefore, it would implicitly also have the same reduction of warpage, including warpage defined as internal movement out of plane in the linear dimensional change in the direction of length and/or width. 

Claims 5, 7, 8, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Korai, Zhang, Aoki, Held, Pereira, and Rakszawski in further view of Hirano et al. (US 6,632,326).
Regarding Claim 5, 
However, Hirano teaches acetylating wood for fiberboard. (Abstract) Hirano also teaches the claimed process of drying wood, acetylating the wood with acetic anhydride, and refining the wood into chips and into fibers having dimensions of 0.1-1.0 mm and 0.2 to 50 mm long or the claimed process of chipping wood, acetylating the chips and refining the chips to wood fibers. (Column 1 and 4). This overlaps the claimed range largest dimension of 5 mm or below or the fibers having a length of 1 to 5 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hirano teaches the motivation for using these process and wood sources, as it is cheaper and faster method of acetylating wood as it requires a smaller reactor to perform the acetylation. (Column 2, Lines 6-21, Column 1, Lines 41-53). Iwata recognizes that acetylation is an expensive process. (Column 1, Lines 30-36).
Thus, as Hirano teaches the claimed wood source is suitable for acetylation and use in MDF and the claimed manufacturing process makes the acetylation cheaper, it would have been obvious to one with ordinary skill in the art at the time of invention to use the claimed process to acetylate the wood fibers in the MDF taught by Korai.
Regarding Claim 7, Korai, Zhang, Aoki, Held, and Rakszawski teach the panel discussed above but do not state the type of wood used. 
However, Hirano teaches types of wood suitable for acetylating and for making fiberboards are pine and spruce. (Column 3, Lines 7-10; Abstract). 
Thus, as Hirano teaches pine and spruce are suitable for fiberboards and take acetylation well, it would have been obvious to one with ordinary skill in the art to use such wood in the panel of Korai, Zhang, Aoki, Held, and Rakszawski
Regarding Claim 8, Hirano also teaches the claimed process of drying wood, acetylating the wood with acetic anhydride, and refining the wood into chips and into fibers. (Column 1 and 4).
Regarding Claim 15, Korai teaches a MDF comprising wood fibers (Column 2, Lines 43-47) with fibers of thickness of 0.1 to 1 mm thick and 0.2 to 50 mm in length. (Column 3, Lines 15-20). This overlaps the claimed length of 1 to 5 mm.
Regarding Claim 17, Zhang teaches using medium density fiberboard with width of 0.6 to 1.8 m, a length of 1.22 to 6 m, and a thickness of 0.004 to 0.035 m. (Page 2). Zhang teaches a surface area of 0.732 to 10.8 m2. This overlaps the claimed range of at least 1 m2. Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range of higher than 122.
Regarding Claim 19, Zhang teaches using medium density fiberboard with width of 0.6 to 1.8 m, a length of 1.22 to 6 m, and a thickness of 0.004 to 0.035 m. (Page 2). Zhang teaches a surface area of 0.732 to 10.8 m2. This overlaps the claimed range of at least 1 m2. Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range of higher than 200.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Korai, Zhang, Aoki, Held, Pereria, and Rakszawski in further view of Wantling et al. (US 2007/0181035).
Regarding Claim 23, 
Wantling teaches making cellulosic compound products, such as MDF, comprising (Paragraph 0003) acetylated wood, binder, and wax (Paragraph 0052; Abstract).Wantling teaches adding wax reduces the biological degradation of the wood composite. (Paragraph 0015).
Thus, as Wantling teaches adding in max to MDF provides the advantage of reducing biological degradation of the wood composite, it would have been obvious to one with ordinary skill in the art at the time of invention to add wax to the MDF taught by Korai, Zhang, Aoki, Held, and Rakszawski.

Claims 1, 3, 4, 6, 10, 16, 18, 20, 22, and 26 are rejected under 35 U.S.C. 103 for being obvious over Iwata et al. (US 6,376,582), Zhang, Held, Pereira, and Rakswazki. 
Regarding Claim 1, Iwata teaches MDF panel comprising acetylated wood fibers pressed with adhesive, such as MDI. (Column 1, Lines 15-36; Abstract). Iwata teaches wood fibers can have a thickness of 0.1 to 1.0 and a length of 0.2 to 5 mm. (Column 4, Lines 22-26). This overlaps the claimed range largest dimension of 7 mm or below. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Iwata does not specifically teach the aspect ratio is at least 100 and a surface area of at least 1 m2 as recited in Claim 1.
However, Zhang teaches using medium density fiberboard with width of 0.6 to 1.8 m, a length of 1.22 to 6 m, and a thickness of 0.004 to 0.035 m. (Page 2). Zhang teaches a surface In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhang teaches dimensions of these medium density fiberboard can be used to as templates in building construction.
Thus, as Zhang teaches the claimed dimensions are desired for construction purposes, it would have been obvious to one with ordinary skill in the art at the time of invention to make the MDF panel taught by Iwata to the claimed dimensions taught by Zhang. 
Iwata and Zhang do not specifically teach the panel has reduced warping compared to a similar panel having a wood fiber made of wood that is not acetylated, where the warping is measured on dried panels. However, Iwata and Zhang teach the same composition for the MDF, then it would implicitly also have the same physical properties, such as reduced warping compared to non-acetylated board at a dry state. Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Iwata and Zhang do not specifically teach the MDF process recited. 
However, Held teaches continuous manufacturing process of MDF (Abstract). Held teaches taking wood fibers, adding in adhesive, casting the fibers onto a moving belt, prepressing and hot pressing the fibers into a fiber mat through a double-band press. (Column 4, Lines 33-65). By using a continuous direction, a machine direction will be applied to the MDF. Pereira teaches that continuous production is preferred, as it leads to greater productivity and better economic results. (Page 310).
Thus, as Pereira teaches the claimed process for making MDF provides the advantage of faster production, it would have been obvious to one with ordinary skill in the art at the time invention to make the MDF of Korai and Zhang with the process of Held.
Held does not specifically teach the prepressing is cold as recited in Claim 9.
However, Rakszawski teaches making medium density fiberboard (Abstract) by cold pre-pressing before hot pressing. (Column 3, Lines 30-37). 
Rakszawski teaches the motivation for a cold prepress before the hot pressing, as it keeps the wood fiber cake in place and allows the cake to be transported to the hot pressing step without breaking apart. (Column 3, Lines 30-37).
Thus, as Rakszawski teaches cold prepressing provides the advantage of ensuring the fiberboard will not break before hot pressing, it would have been obvious to one with ordinary skill in the art to ensure cold-prepressing before the hot-pressing in the process taught by Held for making the MDF taught by Iwata and Zhang. 
Iwata, Zhang Held and Rakszawski do not teach the equal dimensional stability in length and width directions. 
However, Iwata, Zhang Held and Rakszawski teach the same composition for the MDF, then it would implicitly also have the same physical properties, such as equal dimensional stability in length and width direction. “Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding Claim 3, Zhang teaches using medium density fiberboard with width of 0.6 to 1.8 m, a length of 1.22 to 6 m, and a thickness of 0.004 to 0.035 m. (Page 2). Zhang teaches a surface area of 0.732 to 10.8 m2. This overlaps the claimed range of at least 1 m2. Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range higher than 122. 
Regarding Claim 4, Iwata teaches wood fibers can have a thickness of 0.1 to 1.0 and a length of 0.2 to 5 mm. (Column 4, Lines 22-26). This overlaps the claimed range of having a length of 1 to 5 mm.
Regarding Claim 6, 
Regarding Claim 10, Held teaches using a double belt press, as discussed above. 
Regarding Claim 16, Iwata teaches wood fibers can have a thickness of 0.1 to 1.0 and a length of 0.2 to 5 mm. (Column 4, Lines 22-26). This overlaps the claimed range of having a length of 1 to 5 mm.
Regarding Claim 18, Zhang teaches using medium density fiberboard with width of 0.6 to 1.8 m, a length of 1.22 to 6 m, and a thickness of 0.004 to 0.035 m. (Page 2). Zhang teaches a surface area of 0.732 to 10.8 m2. This overlaps the claimed range of at least 1 m2. Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range higher than 200. 
Regarding Claim 20, Zhang teaches the MDF has two sides, one side ranging from 600 to 1800mm in length and a second side ranging from 1220 to 6000 mm in length. (Page 1). The difference in lengths ranges from 0 to 10,000%. This overlaps the claimed range of 0.5 to 5%. 
Regarding Claim 22, the instant Specification recites a MDF board can be fixed with screws, nails or fixing means if it has the claimed aspect ratio at least 100. (Paragraph 0020). Given the MDF taught above has the claimed aspect ratio, then then board would be able to fixed at less than 25 mm from a corner, less than 12 mm from an edge of the panel, and combination thereof. 
Regarding Claim 26, Iwata and Zhang teach the board above. While Iwata and Zhang do not teach the warping is an internal movement out of plane as a result of linear dimensional change of the panel, wherein the linear dimensional change is in the direction of the length and/or width of the panel. However, Korai and Zhang teach the same panel construction and same dimensions; therefore, it would implicitly also have the same reduction of warpage, 

Claims 5, 7, 8, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103 over Iwata, Zhang, Held, Pereira, and Rakszawki in view of Hirano et al. (US 6,632,326)
 Regarding Claim 5, Iwata and Zhang teach the MDF discussed above.
Iwata and Zhang do not specifically recite the type of wood or the method for acetylating the wood as recited in Claims 5, 7, and 8. 
However, Hirano teaches acetylating wood for fiberboard. (Abstract) Hirano also teaches the claimed process of drying wood, acetylating the wood with acetic anhydride, and refining the wood into chips and into fibers having dimensions of 0.1-1.0 mm and 0.2 to 50 mm long or the claimed process of chipping wood, acetylating the chips and refining the chips to wood fibers. (Column 1 and 4). This overlaps the claimed range largest dimension of 7 mm or below or the fibers having a length of 1 to 5 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hirano teaches the motivation for using these process and wood sources, as it is cheaper and faster method of acetylating wood as it requires a smaller reactor to perform the acetylation. (Column 2, Lines 6-21, Column 1, Lines 41-53). Iwata recognizes that acetylation is an expensive process. (Column 1, Lines 30-36).
Thus, as Hirano teaches the claimed wood source is suitable for acetylation and use in MDF and the claimed manufacturing process makes the acetylation cheaper, it would have been obvious to one with ordinary skill in the art at the time of invention to use the claimed process to acetylate the wood fibers in the MDF taught by Iwata and Zhang. 
Regarding Claim 7, Hirano teaches types of wood suitable for acetylating are pine and spruce. (Column 3, Lines 7-10).
Regarding Claim 8, Hirano also teaches the claimed process of drying wood, acetylating the wood with acetic anhydride, and refining the wood into chips and into fibers. (Column 1 and 4).
Regarding Claim 15, Iwata teaches wood fibers can have a length of 0.2 to 5 mm. (Column 4, Lines 22-26). This overlaps the claimed range of 1 to 5 mm in length. 
Regarding Claim 17, Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range of at least 100, higher than 122, and higher than 200. 
Regarding Claim 19, Zhang teaches an aspect ratio of 34 to 1500. This overlaps the claimed range of at least 100, higher than 122, and higher than 200. 

Claim 23 is rejected under 35 U.S.C. 103 for being obvious over Iwata, Zhang, Held, Pereira, and Rakszawki in view of Wantling et al. (US 2007/0181035).
Regarding Claim 23, Iwata and Zhang teach the MDF discussed above, but do not teach the inclusion of wax. 
However, Wantling teaches making cellulosic compound products, such as MDF, comprising (Paragraph 0003) acetylated wood, binder, and wax (Paragraph 0052; Abstract).
Wantling teaches adding wax reduces the biological degradation of the wood composite. (Paragraph 0015).
Thus, as Wantling teaches adding in max to MDF provides the advantage of reducing degradation of the wood composite, it would have been obvious to one with ordinary skill in the art at the time of invention to add wax to the MDF taught by Iwata and Zhang.
Response to Arguments
Applicant's arguments have been fully considered.
Applicant’s arguments regarding Held have been found persuasive; therefore, a new grounds of rejection has been issued. 
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Applicant argues that Korai does not teach maximum dimension of the wood fibers because it does not teach all dimensions of wood. This argument is found unpersuasive, as wood fibers can be considered sufficiently cylindrical the dimensions (thickness, length) that the length and thickness taught by Korai overlap the limitation of maximum dimension of 7 mm or less. In addition, the thickness of a wood fiber would be considered the width of the wood fiber. 
Applicant argues that Iwata does not teach maximum dimension of the wood fibers because it does not teach all dimensions of wood. This argument is found unpersuasive, as wood fibers can be considered sufficiently cylindrical the dimensions (thickness, length) that the length and thickness taught by Korai overlap the limitation of maximum dimension of 7 mm or less. In addition, the thickness of a wood fiber would be considered the width of the wood fiber. 
Applicant argues there is no reasonable expectation of success of forming small and thin boards with acetylated fibers. This argument is found unpersuasive, as Applicant has not provided evidence to show there is no reasonable expectation of success. All the art are related to the same scope of endeavor, MDF boards. There is no evidence of teaching away in any of the cited prior art references for combining the references.
Applicant argues there is hindsight in the combination of references. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues there is no motivation to combine Korai and Zhang or Iwata and Zhang. This argument is found unpersuasive, as Zhang teaches MDF panel sizes that are suitable for construction purposes. Thus, one would make MDF panels to such size as they are useful in the art for construction. 
Applicant argues that Zhang teaches away as it teaches uses phenolic resin to prevent moisture and warping and would not need acetylated fibers. This argument is found unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Zhang is used to teach dimensions of MDF that are suitable for construction, not the reduction in warping or moisture resistance. Thus, Zhang teaching of the MDF dimensions would have been the teaching for one with ordinary skill in the art to make an acetylated MDF board to the claimed dimensions. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.